DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski et al., U.S. Patent Publication Number 2010/0333037 A1, in view of Corazza et al., U.S. Patent Publication Number 2019/0051052 A1.

Regarding claim 1, Pavlovski discloses a computer-implemented method for presenting a three-dimensional (3D) diorama in a computer-generated environment that is presented to a user of a computing device, the method comprising: determining a rendered 3D environment in which to present the 3D diorama, wherein the rendered 3D environment includes at least one object and the 3D diorama is associated with a spatial computing content item executable by the computing device (paragraph 0012, diorama rendering engine can dynamically generate output for a dioramic user interface in accordance with user customizations, the dioramic user interface can be a three dimensional independent of applications which can include environment characteristics; paragraph 0020, for instance one user may be interacting with another user in a dioramic environment that represents a jungle forest; paragraph 0025, user of a Dioramic user interface interacts with a computing space); (paragraph 0023, dioramic interface objects can 
However it is noted that Pavlovski discloses assets, i.e. items associated with the diorama, but fails to specifically disclose accessing assets of the 3D diorama.
Corazza discloses a computer-implemented method for presenting a three-dimensional (3D) computer-generated environment that is presented to a user of a computing device, the method comprising: determining a rendered 3D environment wherein the rendered 3D environment includes at least one object and is associated with a spatial computing content item 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the 3D diorama as disclosed by Pavlovski, having elements associated with the diorama environment, to allow accessing 3D assets as disclosed by Corazza, to allow the addition of rendered images of synthetic objects, e.g. 3D assets, to a scene to allow a person to add and make adjustments of positioning in the 3D diorama environment.

Regarding claim 2, Pavlovski discloses figure 4, navigation icon which Examiner interprets as able to allow a user to rotate the view.
However it is noted that Pavlovski illustrates in figure 4 navigation icon which Examiner interprets as able to allow a user to rotate the view, but fails to specifically disclose rotating the 3D diorama in the composite view.
Corazza discloses paragraph 0083, rendering module is configured to automatically render the 3D asset and produce a rendered image responsive to receiving user instructions to move, rotate, change the color of, the texture of, or otherwise modify the 3D asset.

Regarding claim 3, Pavlovski discloses wherein an asset of the 3D diorama in a first rotational position occludes, or is occluded by, a first portion of an object of the rendered 3D environment, and the asset of the 3D diorama in a second rotational position occludes, or is occluded by, a second portion of the object different from the first portion of the object (figure 4, pictures asset 428, occludes other pictures presented).
Corazza discloses paragraph 0084, occlusion module generates an occlusion mask identifying where the rendered 3D asset blocks the environment and where the environment blocks the rendered 3D asset. 

Regarding claim 4, Pavlovski discloses wherein an asset of the 3D diorama in a first rotational position at least partially occludes, or is at least partially occluded by, a first object of the rendered 3D environment, and the asset of the 3D diorama in a second rotational position does not occlude, and is not occluded by, the first object (figure 4).
Corazza discloses paragraph 0085, Compositing can include presenting the rendered 3D asset where the rendered 3D asset blocks the environment, and the image of the environment elsewhere, such as where the environment blocks the rendered 3D asset, where the rendered 3D asset does not block the environment, combinations thereof, and the like.


Corazza discloses paragraph 0085, Compositing can include presenting the rendered 3D asset where the rendered 3D asset blocks the environment, and the image of the environment elsewhere, such as where the environment blocks the rendered 3D asset, where the rendered 3D asset does not block the environment, combinations thereof, and the like.

Regarding claim 6, Corazza discloses wherein an asset of the 3D diorama in a first rotational position at least partially occludes, or is at least partially occluded by, a single object of the rendered 3D environment, and the asset of the 3D diorama in a second rotational position at least partially occludes, or is at least partially occluded by, multiple objects of the rendered 3D environment (paragraph 0084, determine whether the rendered 3D asset blocks the environment and vice versa for the target insertion point, and generate an occlusion mask).

Regarding claim 7, Pavlovski discloses wherein rotation of the 3D diorama is controllable by the user (figure 4, navigation user interface).



Regarding claim 9, Pavlovski discloses wherein the user input is generated by a mouse, a keyboard, a touchpad, or a touchscreen of the computing device (paragraph 0049, Client 212 can provide the necessary software/hardware implements (e.g., touch screen) for user interaction with end user devices 210; paragraph 0019, accepting any of a variety of input types (text, pointer movements, voice, gestures, haptics, etc.).

Regarding claim 10, Pavlovski discloses wherein the computing device is a smartphone, a touchscreen laptop computer, a wearable computer or a spatial computing device (paragraph 0042, computing devices 110-116 can include a wide variety of software/hardware platforms including personal computers, wearable computers, distributed processing systems, kiosks, portable multimedia devices, mobile phones, mobile computing devices, modular computing devices, and the like)



Regarding claim 12, Pavlovski discloses wherein the 3D diorama is automatically rotated according to a pre-determined animation sequence (paragraph 0022, Avatars, as used herein, are not limited to human form, and can include animals, animated objects, such as humanized inanimate objects that are, for example, commonly included in animated movies).
Corazza discloses paragraph 0036, content may include various combinations of assets, including videos, ads, audio, multi-media streams, animations, presentations, and the like.

Regarding claim 13, Pavlovski discloses wherein an asset of the 3D diorama move into and out of occlusion as the 3D diorama is rotated to provide verisimilitude in the rendered 3D environment (paragraph 0021, e.g., a user's avatar can talk to a banker avatar or walk into a bank building, even though both are different representations of the same underlying application object).




 Regarding claim 15, Pavlovski discloses wherein the rendered 3D environment is an augmented reality environment, a virtual reality environment, or a mixed reality environment (paragraph 0008, three-dimensional and virtual world user interfaces).

Regarding claim 16, Pavlovski discloses wherein the portal is an on-line portal presented through a web browser executed by the computing device (paragraph 0005, portals permit users to gather information from multiple different Web sources and present this information).

Regarding claim 17, Pavlovski discloses wherein the portal comprises a first portal page comprising a plurality of computer-generated icons 

Regarding claim 18, Pavlovski discloses the plurality of spatial computing content items comprising a plurality applications executable by the computing device (paragraph 00041, three different running applications can be aggregated into a single Dioramic User Interface 130. A first application can execute upon a computing device 116 upon which the interface 130 is presented; a second application (application 157) can execute upon a remote computing device 114, which has its own hardware, OS 159, and applications 157; interactions between computing device 114 and the dioramic system 140 embedded in the OS of device 116 can occur at the OS level of device 114).



Regarding claim 20, Pavlovski discloses wherein the 3D diorama is displayed within or accessible through the second portal page (0077, interface 440 can represent a legacy interface, e.g. instant message application being used for participating in the same text exchange session).

Regarding claim 21, Pavlovski discloses wherein the application is downloadable to the computing device through the second portal page (paragraph 0037, a user can be presented with multiple different interfaces concurrently, where interactions in any interface result in data exchanges with the application interface and potentially result in corresponding changes dynamically occurring in other ones of the interfaces).



Regarding claim 28, Pavlovski discloses wherein the assets of the 3D diorama are independently controllable relative to objects of the rendered 3D environment (paragraph 0023, a mailman avatar for an email application can appear overweight and carrying a heavy sack, when a quantity of unread emails exist and when a user has been slow in handling his/her email. When a user reads the email, a sack carried by the mailman avatar can empty, while the avatar itself will still appear overweight).

Regarding claim 29, Pavlovski discloses wherein at least one asset of the 3D diorama is an animated asset (paragraph 0020, in the Dioramic User Interface, each person and entity (e.g., application, application collection, data set, etc.), with which a user interacts can be presented by an avatar. Each avatar can have entity specific characteristics, customized by a user which can be represented by a Dioramic Interface Object; paragraph 0022, avatars, as used herein, are not limited to human form, and can include animals, animated objects, such as humanized inanimate objects that are, for example, commonly included in animated movies).



Regarding claim 31, Pavlovski discloses wherein a first asset of the 3D diorama and a second asset of the 3D diorama interact with or react to each other (paragraph 0013, can include a method for interacting between a set of humans and a set of application. In the method, at least one collaboration application executing in a computing space can be identified. The application can concurrently interact with a set of different users in real time, each of the users utilizing a different user interface for the interactions. At least one of the user interfaces can include a dioramic user interface. At least another of the user interfaces can include an application specific interface dioramic user interface can include environment characteristics and avatars having characteristics derived from application specific events, which change based upon application specific events and events aggregated from multiple applications).



Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski in view of Corazza as applied to claim 19 above, and further in view of Agarawala et al., U.S. Patent Number 11,093,103 B2.

Regarding claim 22, however it is noted that while Pavlovski illustrated fixed assets, i.e. the dog on the ground, the clouds in the sky and 3D diorama.
Pavlovski and Corazza fail to specifically disclose wherein the assets of the 3D diorama are anchored in a virtual physical space of the rendered 3D environment. 
Agarawala discloses wherein the assets of the 3D diorama are anchored (col. 8, lines 25-28, the AR system could generate a mesh-based room or wall system (which may be made visible to the user through their AR glasses) in the physical environment on which display elements may be anchored or placed).
Pahud discloses a virtual physical space of the rendered 3D environment (figure 5A, reduced scale model).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the 3D diorama as disclosed by Pavlovski, the assets as disclosed by Corazza, and further include anchoring the elements, or assets, as disclosed by Agarawala to allow control to arrange 

Regarding claim 23, Pavlovski discloses paragraph 0019, A standard definition for a diorama is: a model which shows a situation, such as an historical event or animals in their natural surroundings, in a way that looks real because of the height, length, and width of what is being shown are accurately represented in comparison with each other. Dioramas can be three-dimensional, dynamic, and interactive.
However it is noted that Pavlovski fails to specifically disclose the 3D diorama is presented within a 3D structure defining a 3D bounding volume contained within the rendered 3D environment.
Agarawala discloses Col. 5, lines 42-43, the AR system may map a grid or mesh to the various surfaces or at various depths or positions within or relative to the physical environment of a user. In an embodiment, a scan of a room may be performed. As part of the scan, the various surfaces of the room or other physical area may be identified. The various surfaces may include walls, ceilings, floors, screens, table tops, etc. In an embodiment, the AR system may superimpose a mesh, grid, or screen on each of these 
Pahud discloses in figures 5A and 5B, paragraph 0058, a reduced scale model 76 of the physical presentation environment, it includes a plurality of reduced scale augmented reality objects, e.g. images, graphs, charts, 2D or 3D objects, etc. that can be placed on the reduced scale model by the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the diorama as disclosed by Pavlovsi, the defined structure with depth as disclosed by Agarawala, have a reduced scaled model as disclosed by Pahud of a 3D structure defining a 3D bounding volume contained within the rendered 3D environment, figures 5A and 5B, to allow interaction with the diorama in the environment in that a diorama is known to have a bounding box structure and reduced scale model. 

Regarding claim 24, Pahud discloses wherein the 3D structure is a 3D bounding box comprising three pairs of opposing planes that collectively define the 3D bounding volume (figures 5A and 5B).

Regarding claim 25, Pahud discloses wherein at least one plane of the 3D bounding box is adjacent to a surface of an object of the rendered 3D environment (paragraph 0003, locations for mapping augmented reality 
Col. 5, lines 64-67, the user may move the entire second virtual wall or mesh to a different location (e.g., to the ceiling) or to a different depth level or to a different surface or plane (such as to a table top--a vertical mesh may be laid horizontal, and a horizontal mesh may be made vertical). Then, for example, any virtual objects or data elements `stuck` to the wall may all move when the wall or mesh is moved

Regarding claim 26, it is noted that Pavlovski fails to disclose wherein the at least one plane of the 3D bounding box comprises a virtual bottom of the 3D bounding box depicted as being placed on a horizontal surface of the object of the rendered 3D environment so that the virtual bottom of the 3D bounding box appears to rest on the horizontal surface of the object.
Agarawala discloses col. 5, lines 64-67, the user may move the entire second virtual wall or mesh to a different location (e.g., to the ceiling) or to a different depth level or to a different surface or plane (such as to a table top--a vertical mesh may be laid horizontal, and a horizontal mesh may be made vertical). Then, for example, any virtual objects or data elements `stuck` to the wall may all move when the wall or mesh is moved.
Pahud discloses paragraph 0040, determine the locations of the physical presentation environment based on one or more location mapping 
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the diorama, the ability to move the elements to different depths and to also allow location mapping factors such as locations of objects in the presentation to generate the presentation of the diorama in the best location detected in the environment, while avoiding excessive light or glare, doorways, etc..

Regarding claim 27, Pahud discloses wherein the at least one plane of the 3D bounding box comprises a side of the 3D bounding box is placed against a vertical surface of the object of the rendered 3D environment (paragraph 0042, a user may indicate a preference for a chart to be displayed on a vertical planar surface. Upon entering a new physical space, a presentation configuration may be generated so that the augmented reality display data is mapped and rendered to at least partially maintain this indicated preference within the constraints of the available physical environment).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616